Name: Commission Regulation (EEC) No 3960/87 of 22 December 1987 fixing the indicative ceilings and the 'guide' quantities for 1988 under the supplementary mechanism applicable to trade in beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 87 Official Journal of the European Communities No L 371 /33 COMMISSION REGULATION (EEC) No 3960/87 of 22 December 1987 v fixing the indicative ceilings and the 'guide' quantities for 1988 under the supple ­ mentary mechanism applicable to trade in beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 ( 1 ) and the second subparagraph of Article 84 (2) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM) ('), as amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Whereas the common rules for the application of the STM are laid down in Commission Regulation (EEC) No 574/86 (3), as last amended by Regulation (EEC) No 2159/87 (4) ; whereas the indicative ceiling and the guide quantity for the period 1 January to 31 December 1987 and the special detailed rules for the application of , the STM arrangements are laid down in Commission Regula ­ tion (EEC) No 3955/86 0 ; Whereas the indicative ceiling and its rate of increase and the guide quantity for 1988 should be laid down and certain of the detailed rules laid down in Regulation (EEC) No 3955/86 should be amended in the light of experience , in particular those on the management periods, the period of validity of the licences and the defi ­ nition of the operators ; whereas, for the sake of clarity, the said Regulation should be replaced in full ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , 2. The rate of increase in the indicative ceiling is set at 17,6 % . Article 2 For the purposes of this Regulation, 100 kg of bone-in meat shall correspond to 77 kg of boned meat. Article 3 Notwithstanding Article 6 (3) and (4) of Regulation (EEC) No 574/86 :  applications for STM licences may be lodged only in the first ten days of each two-monthly period ;  STM licences shall be issued on the twenty-first day of each two-monthly period . Article 4 The applicant must be a natural or legal person who, at the time his application is submitted has,, for twelve months at least, been engaged in trade in products of the beef and/or veal sector between Member States or with third countries and who is entered in the official register * of a Member State . Article 5 STM licences shall be requested for products falling within :  one of the subheadings of the combined nomencla ­ ture, or  one of the groups of subheadings of the combined nomenclature given in the Annex. Article 6 The sum the quantities stated in the STM licences applied for by each operator in any two-monthly period shall , for each of the 'guide' quantities specified in the Annex, not exceed 20 % of that quantity. Article 7 During the first six months of the year, the maximum quantity in respect of which STM licences may be issued in each two-monthly period shall be 30 % of the 'guide' quantities given in the Annex hereto . HAS ADOPTED THIS REGULATION : Article 1 1 . The indicative ceilings for 1988 and the 'guide quantities which may be imported into Spain in 1988 from the Community as constituted at 31 December 1985 shall be set out in the Annex . (') OJ No L 55, 1 . 3 . 1986, p . 106 . (2) OJ No L 201 , 24 . 7 . 1986, p . 3 . (3) OJ No L 57, 1 . 3 . 1986, p . 1 . ( «) OJ No L 202, 23 . 7 . 1987, p . 30 . 0 OJ No L 365, 24 . 12 . 1986, p . 35 . 30.12. 87No L 371 /34 Official Journal of the European Communities Article 8 STM licences issued pursuant to Articles 1 and 3 of Council Regulation (EEC) No 569/86 shall be valid for 90 days for all products set out in the Annex from the date of issue within the meaning of Article 6 (4) of Commis ­ sion Regulation (EEC) No 574/86 . Article 9 The security relating to STM licences shall be :  5 ECU per animal in the case of live bovine animals, and  4 ECU per 100 kg for all other products set out in the Annex. Article 10 Regulation (EEC) No 3955/86 is hereby repealed . Article 11 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President Official Journal of the European Communities No L 371 /3530 . 12. 87 ANNEX Group CN code Description Indicative ceiling Guide quantity 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights (head) 36 700 14 850 0201 10 0201 20 0201 30 2 3 Meat of animals of the bovine species, fresh or chilled, bone in Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) 5 500 2 475 0202 10 0202 20 Meat of animals of the bovine species , frozen, bone in Meat of animals of the bovine species , frozen, boneless Edible offal of animals of the bovine species, fresh, chilled or frozen 4 5 6 0202 30 0206 10 91 0206 10 95 0206 10 99 0206 21 00 0206 22 90 0206 29 91 0206 29 99 7 8 0210 20 10 0210 20 90 0210 90 41 0210 90 49 0210 90 90 Meat and edible offal , salted, in brine, dried or smoked, bone in Meat and edible offal , salted or in brine, dried or smoked, edible flours and meals of meat or meat offal , boneless (tonnes equivalent carcase weight) 20 047,5 20 047,5